DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/10/2021. As directed by the amendment: claims 1, 5, 13, and 17 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-20 are presently pending in this application.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, line 3 recites “runsn” but should read “runs” due to a typo.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musbach et al. (US Publication 2007/0135763 A1). Refer to figure below when “Image 1” or “Image 2” mentioned.

Image 1:

    PNG
    media_image1.png
    554
    762
    media_image1.png
    Greyscale

Image 2:

    PNG
    media_image2.png
    536
    1079
    media_image2.png
    Greyscale

Regarding claim 1, Musbach discloses an apparatus (Abstract, Fig. 3, Paragraph [0072]), comprising: 
(56) configured for insertion into a body of a subject, the tube comprising a plurality of strips (Image 1, although only a number of the strips are annotated, the apparatus comprises more strips than what is explicitly pointed to), which are angled obliquely with respect to a longitudinal axis (62) of the tube (Image 1), by virtue of the tube being shaped to define a plurality of slits (64) having respective oblique proximal ends (66, Image 2) and respective oblique distal ends (68, Image 2), 
the distal end of each of the slits (Image 1) being nested between the proximal end of a first other one of the slits (Image 1) and the proximal end of a second other one of the slits (Image 1) such that (i) one of the strips (Image 1) is disposed between the distal end of the slit and the proximal end of the first other one of the slits (Image 1), and (ii) another one of the strips (Image 1) is disposed between the distal end of the slit and the proximal end of the second other one of the slits (Image 1), and
wherein the slits have respective middle portions (Image 1), the middle portion of each of the slits being perpendicular to the longitudinal axis (Image 1).  
Regarding claim 2, Musbach discloses the apparatus according to claim 1, wherein at least some of the strips are arranged helically along the tube (Fig. 3).  
Regarding claim 3, Musbach discloses the apparatus according to claim 1, wherein the proximal ends and distal ends of the slits are angled at an angle of between 5 and 85 degrees with respect to the longitudinal axis (Fig. 3).  
Regarding claim 5, Musbach discloses the apparatus according to claim 1, wherein the middle portion of each of the slits runs from the proximal end of the slit to the distal end of the slit (Image 2), and 2 120851205Docket No.: 253757.000110Response to Office Action App. No. 16/584,577dated August 10, 2021 
wherein the tube further comprises a plurality of wider strips (Image 1) that are wider than the strips (Image 1), each of the wider strips being disposed between a successive two of the middle portions (Image 1).  
Regarding claim 13, Musbach discloses a method, comprising: 
forming, in a tube (56) configured for insertion into a body of 
a subject, a plurality of strips (Image 1, although only a number of the strips are annotated, the apparatus comprises more strips than what is explicitly pointed to) that are angled obliquely with respect to a longitudinal axis (62) of the tube (Image 1), by forming, in the tube, a plurality of slits (64) having a middle portion (Image 1) perpendicular to the longitudinal axis (Image 1) and respective oblique proximal ends (66, Image 2) and respective oblique distal ends (68, Image 2), 
the distal end of each of the slits (Image 1) being nested between the proximal end of a first other one of the slits (Image 1) and the proximal end of a second other one of the slits (Image 1) such that (i) one of the strips (Image 1) is120851205Docket No.: 253757.000110Response to Office Action dApp. No. 16/584,577dated August 10, 2021isposed between the distal end of the slit and the proximal end of the first other one of the slits (Image 1), and (ii) another one of the strips (Image 1) is disposed between the distal end of the slit and the proximal end of the second other one of the slits (Image 1); and 
inserting one or more components into the tube (Paragraphs [0081]-[0082]).  
Regarding claim 14, Musbach discloses the method according to claim 13, wherein forming the strips comprises forming the strips such that at least some of the strips are arranged helically along the tube (Fig. 3).  
Regarding claim 15, Musbach discloses the method according to claim 13, wherein forming the strips comprises forming the strips such that the proximal ends and distal ends of the slits are angled at an angle of between 5 and 85 degrees with respect to the longitudinal axis (Fig. 3).  
Regarding claim 17, Musbach discloses the method according to claim 13, wherein forming the slits comprises forming the slits such that the middle portion of each of the slits runs from the proximal end of the slit to the distal end of the slit (Image 2), and such that the tube further includes a plurality of wider strips (Image 1) that are wider than the strips (Image 1), each of the wider strips being disposed between a successive two of the middle portions (Image 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 10-12, 16 and are rejected under 35 U.S.C. 103 as being unpatentable over Musbach et al. (US Publication 2007/0135763 A1) in view of Cottone (US Publication 2018/0093070 A1). Refer to figure below when “Image 3” mentioned.Image 3:

    PNG
    media_image3.png
    572
    702
    media_image3.png
    Greyscale

Regarding claim 4, Musbach discloses the apparatus according to claim 1, but is silent regarding wherein a density of the slits is greater at a distal portion of the tube than at a proximal portion of the tube.  
 (100, Figs. 1(a)-3), comprising: 
a tube (110/120) configured for insertion into a body of a subject, the tube comprising a plurality of strips (350), which are angled obliquely with respect to a longitudinal axis (L) of the tube (Fig. 3), by virtue of the tube being shaped to define a plurality of slits (340) having respective oblique proximal ends (Upwards ends of 340) and respective oblique distal ends (Downwards ends of 340), 
the distal end of each of the slits (Image 3) being nested between the proximal end of a first other one of the slits (Image 3) and the proximal end of a second other one of the slits (Image 3) such that (i) one of the strips (Image 3) is disposed between the distal end of the slit and the proximal end of the first other one of the slits (Image 3), and (ii) another one of the strips (Image 3) is disposed between the distal end of the slit and the proximal end of the second other one of the slits (Image 3),
wherein a density of the slits is greater at a distal portion of the tube than at a proximal portion of the tube (Paragraph [0154]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified a density of the slits of Musbach to incorporate the teachings of Cottone to incorporate being greater at a distal portion of the tube than at a proximal portion of the tube in order to provide a graduated transition in bending flexibility and to have the distal end of the catheter be more flexible (Paragraph [0154]).
Regarding claim 10, Musbach discloses the apparatus according to claim 1, wherein a thickness of a wall of the tube is between 25 and 150 microns.  
Cottone teaches an apparatus (100, Figs. 1(a)-3), comprising: 
a tube (110/120) configured for insertion into a body of a subject, the tube comprising a plurality of strips (350), which are angled obliquely with respect to a longitudinal axis (L) of the tube (Fig. 3), by virtue of the tube being shaped to define a plurality of slits (340) having respective oblique proximal ends (Upwards ends of 340) and respective oblique distal ends (Downwards ends of 340), 
the distal end of each of the slits (Image 3) being nested between the proximal end of a first other one of the slits (Image 3) and the proximal end of a second other one of the slits (Image 3) such that (i) one of the strips (Image 3) is disposed between the distal end of the slit and the proximal end of the first (Image 3), and (ii) another one of the strips (Image 3) is disposed between the distal end of the slit and the proximal end of the second other one of the slits (Image 3),
wherein a thickness of a wall of the tube is between 25 and 150 microns (Paragraph [0189]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified a thickness of a wall of the tube of Musbach to incorporate the teachings of Cottone to incorporate being between 25 and 150 microns in order to allow for flexibility of the tube (Paragraph [0189]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause a wall of the tube of Musbach to have a thickness of between 25 and 150 microns since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the wall of the tube of Musbach would not operate differently with the claimed thickness and the wall of the tube would function appropriately having the claimed thickness. Further, applicant places no criticality on the range claimed.
Regarding claim 11, Musbach discloses the apparatus according to claim 1, but is silent regarding wherein an outer diameter of the tube is between 0.012" and 0.04".  
Cottone teaches an apparatus (100, Figs. 1(a)-3), comprising: 
a tube (110/120) configured for insertion into a body of a subject, the tube comprising a plurality of strips (350), which are angled obliquely with respect to a longitudinal axis (L) of the tube (Fig. 3), by virtue of the tube being shaped to define a plurality of slits (340) having respective oblique proximal ends (Upwards ends of 340) and respective oblique distal ends (Downwards ends of 340), 
the distal end of each of the slits (Image 3) being nested between the proximal end of a first other one of the slits (Image 3) and the proximal end of a second other one of the slits (Image 3) such that (i) one of the strips (Image 3) is disposed between the distal end of the slit and the proximal end of the first other one of the slits (Image 3), and (ii) another one of the strips (Image 3) is disposed between the distal end of the slit and the proximal end of the second other one of the slits (Image 3),
(Paragraph [0189]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the tube of Musbach to have an outer diameter of between 0.012" and 0.04" since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the tube of Musbach would not operate differently with the claimed outer diameter and the tube would function appropriately having the claimed outer diameter. Further, applicant places no criticality on the range claimed.
Regarding claim 12, Musbach discloses the apparatus according to claim 1, but is silent regarding wherein a length of the tube is between 150 and 400 cm.  
Cottone teaches an apparatus (100, Figs. 1(a)-3), comprising: 
a tube (110/120) configured for insertion into a body of a subject, the tube comprising a plurality of strips (350), which are angled obliquely with respect to a longitudinal axis (L) of the tube (Fig. 3), by virtue of the tube being shaped to define a plurality of slits (340) having respective oblique proximal ends (Upwards ends of 340) and respective oblique distal ends (Downwards ends of 340), 
the distal end of each of the slits (Image 3) being nested between the proximal end of a first other one of the slits (Image 3) and the proximal end of a second other one of the slits (Image 3) such that (i) one of the strips (Image 3) is disposed between the distal end of the slit and the proximal end of the first other one of the slits (Image 3), and (ii) another one of the strips (Image 3) is disposed between the distal end of the slit and the proximal end of the second other one of the slits (Image 3),
wherein a length of the tube is between 150 and 400 cm (Paragraph [0164]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the tube of Musbach to have a length of between 150 and 400 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior 
Regarding claim 16, Musbach discloses the method according to claim 13, but is silent regarding wherein forming the slits comprises forming the slits such that a density of the slits is greater at a distal portion of the tube than at a proximal portion of the tube.  
Cottone teaches a method, comprising: 
forming, in a tube (110/120) configured for insertion into a body of 
a subject, a plurality of strips (350) that are angled obliquely with respect to a longitudinal axis (L) of the tube (Fig. 3), by forming, in the tube, a plurality of slits (340) having respective oblique proximal ends (Upwards ends of 340) and respective oblique distal ends (Downwards ends of 340), 
the distal end of each of the slits (Image 3) being nested between the proximal end of a first other one of the slits (Image 3) and the proximal end of a second other one of the slits (Image 3) such that (i) one of the strips (Image 3) is120851205Docket No.: 253757.000110Response to Office Action dApp. No. 16/584,577dated August 10, 2021isposed between the distal end of the slit and the proximal end of the first other one of the slits (Image 3), and (ii) another one of the strips (Image 3) is disposed between the distal end of the slit and the proximal end of the second other one of the slits (Image 3); and 
inserting one or more components into the tube (Paragraph [0165]),
wherein forming the slits comprises forming the slits such that a density of the slits is greater at a distal portion of the tube than at a proximal portion of the tube (Paragraph [0154]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified a density of the slits of Musbach to incorporate the teachings of Cottone to incorporate being greater at a distal portion of the tube than at a proximal portion of the tube in order to provide a graduated transition in bending flexibility and to have the distal end of the catheter be more flexible (Paragraph [0154]).
Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Musbach et al. (US Publication 2007/0135763 A1).
Regarding claim 6, Musbach discloses the apparatus according to claim 1, but is silent regarding wherein a width of each of the strips is between 0.0025 and 0.075 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause each strip of Musbach to have a width of between 0.0025 and 0.075 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the strips of Musbach would not operate differently with the claimed width and each strip would function appropriately having the claimed width. Further, applicant places no criticality on the range claimed.
Regarding claim 7, Musbach discloses the apparatus according to claim 1, but is silent regarding wherein an arc length of each of the strips is between 0.3 and 0.9 times an outer diameter of the tube.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause each strip of Musbach to have an arc length of between 0.3 and 0.9 times an outer diameter of the tube since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the strips of Musbach would not operate differently with the claimed arc length and each strip would function appropriately having the claimed arc length. Further, applicant places no criticality on the range claimed.
Regarding claim 18, Musbach discloses the method according to claim 13, but are silent regarding wherein a width of each of the strips is between 0.0025 and 0.075 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause each strip of Musbach to have a width of between 0.0025 and 0.075 mm since it has been held that “where the only difference between the prior art and the claims was a 
Regarding claim 19, Musbach discloses the method according to claim 13, but are silent regarding wherein an arc length of each of the strips is between 0.3 and 0.9 times an outer diameter of the tube.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause each strip of Musbach to have an arc length of between 0.3 and 0.9 times an outer diameter of the tube since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the strips of Musbach would not operate differently with the claimed arc length and each strip would function appropriately having the claimed arc length. Further, applicant places no criticality on the range claimed.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Musbach et al. (US Publication 2007/0135763 A1) in view of Seto et al. (US Publication 2016/0100745 A1). Refer to figure below when “Image 4” mentioned.Image 4:

    PNG
    media_image4.png
    473
    697
    media_image4.png
    Greyscale
 
Regarding claim 8, Musbach discloses the apparatus according to claim 1, but is silent regarding wherein each slit-end of at least some of the proximal ends and some of the distal ends widens toward a termination of the slit-end.  
Seto teaches an apparatus (1, Figs. 1 and 6), comprising: 
a tube (30) configured for insertion into a body of a subject, the tube comprising a plurality of strips (Image 4), which are angled obliquely with respect to a longitudinal axis of the tube (Fig. 6), by virtue of the tube being shaped to define a plurality of slits (33/34) having respective oblique proximal ends (Ends of 33 in Fig. 6) and respective oblique distal ends (Ends of 34 closest to 38 in Fig. 6), 
the distal end of each of the slits (Image 4) being nested between the proximal end of a first other one of the slits (Image 4) and the proximal end of a second other one of the slits (Image 4) such that (i) one of the strips (Image 4) is disposed between the distal end of the slit and the proximal end of the first other one of the slits (Image 4), and (ii) another one of the strips (Image 4) is disposed between the distal end of the slit and the proximal end of the second other one of the slits (Image 4),
wherein each slit-end of at least some of the proximal ends and some of the distal ends widens toward a termination of the slit-end (38).
(Paragraph [0043]).
Regarding claim 20, Musbach discloses the method according to claim 13, but is silent regarding wherein forming the slits comprises forming the slits such that each slit-end of at least some of the proximal ends and some of the distal ends widens toward a termination of the slit-end.
Seto teaches a method, comprising: 
forming, in a tube (30) configured for insertion into a body of 
a subject, a plurality of strips (Image 4) that are angled obliquely with respect to a longitudinal axis of the tube (Fig. 6), by forming, in the tube, a plurality of slits (33/34) having respective oblique proximal ends (Ends of 33 in Fig. 6) and respective oblique distal ends (Ends of 34 closest to 38 in Fig. 6), 
the distal end of each of the slits (Image 4) being nested between the proximal end of a first other one of the slits (Image 4) and the proximal end of a second other one of the slits (Image 4) such that (i) one of the strips (Image 4) is120851205Docket No.: 253757.000110Response to Office Action dApp. No. 16/584,577dated August 10, 2021isposed between the distal end of the slit and the proximal end of the first other one of the slits (Image 4), and (ii) another one of the strips (Image 4) is disposed between the distal end of the slit and the proximal end of the second other one of the slits (Image 4); and 
inserting one or more components into the tube (Paragraphs [0030]-[0031]),
wherein forming the slits comprises forming the slits such that each slit-end of at least some of the proximal ends and some of the distal ends widens toward a termination of the slit-end (38).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified each slit-end of at least some of the proximal ends and some of the distal ends of Musbach to incorporate the teachings of Seto to incorporate widening towards a termination of the slit-end in order to allow for stress concentration prevention and enhance durability against the concentration of stress (Paragraph [0043])
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Musbach et al. (US Publication 2007/0135763 A1) in view of Cragg et al. (US Publication 2018/0015254 A1).
Regarding claim 9, Musbach discloses the apparatus according to claim 1, but is silent regarding wherein a bend radius of the tube is less than half an outer diameter of the tube.  
Cragg teaches an apparatus (Abstract, Fig. 3, Paragraph [0072]), comprising: 
a tube (Abstract) configured for insertion into a body of a subject,
wherein a bend radius of the tube is less than half an outer diameter of the tube (Paragraph [0048]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the bend radius of the tube of Musbach to incorporate the teachings of Cragg to incorporate being less than half an outer diameter of the tube in order to allow the passage of larger diameter catheters through tortuous vascular anatomy and to more distal vascular anatomy and could provide an increase in flexibility (Paragraph [0006]).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the tube of Musbach to have bend radius less than half an outer diameter of the tube since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the tube of Musbach would not operate differently with the claimed bend radius and the tube would function appropriately having the claimed bend radius. Further, applicant places no criticality on the range claimed.
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments, on page 7, first paragraph, that Musbach does not teach “middle portions” or middle portions “run[ning] from the proximal end of the slit to the distal end of the slit, the Examiner respectfully disagrees. “Portion” is a broad term, therefore any part of the slit can be called 

    PNG
    media_image2.png
    536
    1079
    media_image2.png
    Greyscale
 
Based upon the annotated figure, it is clearly shown that the middle portions are running from the proximal end of the slit to the distal end of the slit. 
In response to applicant's arguments, on page 7, second paragraph, that Musbach does not teach the middle portions being perpendicular to the longitudinal axis, the Examiner respectfully disagrees. Again, as noted above, portion is a broad term, and the clearer annotated figure (shown above) provided by the Examiner clearly shows this middle portion being perpendicular to the longitudinal axis. Because portion is a broad term, the Examiner suggests adding more details as to what is considered the middle portion or a specific length of the slit, given criticality, that needs to be perpendicular in order to distinguish over the art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783